PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claims and the respondent’s Answer.
Claimant seeks $75.00 for carpet that was destroyed in her dormitory room when a pipe burst and the room was flooded. Claimant is a student at West Virginia University, a facility of the respondent. Respondent admits the validity and amount of the claim; respondent does not have a fiscal method to reimburse claimant for her damages.
In view of the foregoing, the Court makes an award in the amount of $75.00.
Award of $75.00.